K. RANDALL HUFSTETLER                                                              RENEE E. RAPE
JUDGE, 300TH DISTRICT COURT                                                    OFFICIAL COURT REPORTER



                                                                                 FILED IN
                                                                          14th COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                         BRAZORIA COUNTY
                                                                          1/5/2015 10:59:41 AM
                                          111 E. LOCUST, ROOM 402
                                          ANGLETON, TEXAS 77515           CHRISTOPHER A. PRINE
                                                                                   Clerk
                                         979-864-1229 * 281-756-1229
                                              FAX: 979-864-1138


        January 5, 2015

        14th Court of Appeals
        301 Fannin, Suite 245
        Houston, TX 77002

        RE:             Trial Court Cause No. 70722
                        Appellate Court Cause No. 14-14-00393-CV

        STYLE:          In the Interest of S.R., S.R., and B.R.S.; In the District Court of
                        Brazoria County, 300th Judicial District

        Dear Clerk of the Court,

               Upon request of Ms. Janice Berg, Attorney for Dakota Roberts, a
        search was conducted for a Reporter’s Record for a hearing held on
        December 13, 2012. According to the docket sheet, the former Associate
        Judge for the 300th District Court, James Robertson, presided over an
        adversary hearing.
               The Associate Judge uses an electronic recorder. I have made a
        diligent search for an electronic recording in this matter and/or a record
        made by a court reporter, but I have not been able to locate either.
               Thank you for your attention to this matter.

        Sincerely,

        Renee E. Rape
        Official Court Reporter
        300th District Court

        cc:     Mrs. Rhonda Cross Barchak, Brazoria County District Clerk
                Mrs. Jeri Yenne, Brazoria County District Attorney
                Ms. Janice Berg, Attorney for Dakota Roberts